Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b/e) as being anticipated by MacLennan et al (2007/0193428, priority 11/2005).

[AltContent: textbox (apex)][AltContent: arrow][AltContent: textbox (a joined surface region / apex parallel to the longitudinal axis)][AltContent: arrow][AltContent: connector][AltContent: textbox (Rounded apex)][AltContent: textbox (a channel extending from an opening into the tool body)][AltContent: arrow]
    PNG
    media_image1.png
    493
    439
    media_image1.png
    Greyscale

[AltContent: arrow]

    PNG
    media_image2.png
    335
    469
    media_image2.png
    Greyscale

1. A land preparation tool comprising: 

a tool body (as taught in par. 59, the tooth is “reversible” to be either the cutting surface or the mounting interface, opposite to each other) comprising: 
a longitudinal axis (marked up); 
a cutting surface comprising a distal end and a blade positioned at the distal end (in this case the reversible tool body, the cutting surface is 28, cutting edges / blades is 34 or 234); 
a mounting interface disposed on the tool body opposite the cutting surface (as discussed above, ref 26), 

the mounting interface comprising: 
an apex extending along the mounting interface parallel to the longitudinal axis, 
a first mounting surface extending from the apex (inner surface 36, left), 
a second mounting surface extending from the apex (inner surface 36, right), and 
an opening disposed on the mounting interface (marked up); and 

a channel extending from the opening into the tool body (marked up).


2. The land preparation tool of claim 1, wherein the first and second mounting surfaces and apex define a non-planar profile selected from the group consisting of convex, concave, V-shaped, and combinations thereof (shown/taught above).

3. The land preparation tool of claim 2, wherein the non-planar profile comprises a convex non-planar profile (convex met above, alternative specie is shown in fig 19).

4. The land preparation tool of claim 2, wherein the non-planar profile comprises a concave non-planar profile (shown/taught above, and in fig 6).

5. The land preparation tool of claim 4, wherein the concave non-planar profile comprises a concave V-shaped non-planar profile (shown/taught above).

6. The land preparation tool of claim 5, wherein the apex is rounded (marked up).

7. The land preparation tool of claim 1, wherein the blade comprises a first blade, and further comprising: a second blade positioned at the distal end (shown/taught at 34 or 234).

8. The land preparation tool of claim 7, wherein the first and second blades are adjacent to each other (shown/taught above).

9. The land preparation tool of claim 1, wherein the blade comprises a first blade and a second blade positioned at a distal end opposite the first blade (shown/taught above).



The following are addressed above, unless otherwise noted:

10. A land preparation tool comprising: a tool body comprising: a longitudinal axis; a cutting surface comprising a distal end and a blade disposed at the distal end; a mounting surface disposed on the tool body opposite the cutting surface, wherein the mounting surface includes a rounded opening disposed on the mounting surface, an apex that extends along the mounting surface parallel to the longitudinal axis, and first and second side mounting surfaces that extend from the apex to form a V-shaped non-planar profile; and a round channel extending from the rounded opening into the tool body.

11. The land preparation tool of claim 10, wherein the V-shaped non-planar profile is a concave V-shaped non-planar profile (cl. 5).

12. The land preparation tool of claim 10, wherein the blade comprises a first blade, and further comprising: a second blade disposed at the distal end, and wherein the first and second blades are adjacent to each other (cl. 8).

13. The land preparation tool of claim 12, further comprising a third blade (4 blades are shown above).

14. The land preparation tool of claim 10, wherein the blade comprises a first blade and a second blade positioned at a distal end opposite the first blade (cl. 9).

15. The land preparation tool of claim 10, wherein the apex is rounded (cl. 6).

16. A land preparation tool comprising: a tool body having a longitudinal axis, wherein the tool body comprises: a cutting surface comprising a blade positioned at a distal end of the cutting surface; a mounting interface (mounting surface taught above) disposed on the tool body opposite the cutting surface, wherein the mounting interface is concave and comprises a first mounting surface, a second mounting surface, and an opening, the opening comprising a diameter along the longitudinal axis, 
wherein the two mounting surfaces meet to define a joined surface region (apex as described above) parallel to the longitudinal axis (marked up), 
wherein the length of the joined surface region along the longitudinal axis is greater than the length of the diameter (shown above); and 
a rounded channel connected to the opening and extending into the tool body.

17. The land preparation tool of claim 16, wherein the concave mounting interface comprises a concave V-shaped non-planar profile (cl. 5).

18. The land preparation tool of claim 16, wherein the blade comprises a first blade, and further comprising: a second blade positioned at the distal end (cl. 7).

19. The land preparation tool of claim 18, wherein the first and second blades are adjacent to each other (cl. 8).

20. The land preparation tool of claim 16, wherein the blade comprises a first blade and a second blade positioned at a distal end opposite the first blade (cl. 9).

Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b/e) as being anticipated by Doppstadt et al (2007/0194161).

Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578

Doppstadt teaches the claimed invention:
[AltContent: textbox (Mounting interface 1st & 2nd surfaces concave V-shaped)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Joined surface / apex)][AltContent: textbox (Blades (fig 3))][AltContent: arrow][AltContent: textbox (Opening and round channel)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    358
    371
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    386
    321
    media_image4.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Johnsson (4709787) teaches the claimed mounting interface surfaces, apex, in a convex configuration, however just as in the application, picking and choosing between convex and concave is not critical.
[AltContent: textbox (Round channel at opening)]
[AltContent: arrow][AltContent: textbox (1st, 2nd & 3rd blades on the cutting surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st & 2nd mounting interface surfaces)][AltContent: arrow][AltContent: arrow][AltContent: textbox (a joined surface region / apex parallel to the longitudinal axis)][AltContent: arrow]
    PNG
    media_image5.png
    154
    223
    media_image5.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ARPAD F KOVACS/Primary Examiner, Art Unit 3671